DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “task graph” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As to claims 1-20, the claimed invention is directed to abstract idea without significantly more. 

Claim 1 recites a computer readable medium storing instructions to modify an executable version of a task graph, which can be performed as a mental process.  This judicial exception is not integrated into a practical application because the additional element of a computer readable medium with processor(s) and an application programming interface relate to parts of a generic computing device. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, similarly, because the they relate to a generic computing device.  Claims 2-9, are rejected as being dependent on rejected claim 1 and failing to cure its deficiencies.
Claim 10 recites a method for modifying an executable graph, the method comprising modifying an executable version of a task graph, which can be performed as a mental process.  This judicial exception is not integrated into a practical application because the additional element of a computer to implement the method is merely a generic computing device. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, similarly, because the computer that implements the method is a generic computing device.  Claims 11-13, are rejected as being dependent on rejected claim 10 and failing to cure its deficiencies.
As to claim 14, it is directed to a method for generating and modifying an executable graph, which could be done as a mental process.  This judicial exception is not integrated into a practical application because the additional element of having configured computing resources relate to parts of a generic computing device.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, similarly, because the they relate to a generic computing device.  Furthermore, it is noted that the claimed limitation of “to perform …..” relates to intended use, which does not receive patentable weight.  Claims 15-20, are rejected as being dependent on rejected claim 1 and failing to cure its deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr et al. (hereinafter Kerr) (US 2015/0339209 A1).

As to claim 10, Kerr teaches a computer-implemented method for modifying an executable graph, the method comprising modifying an executable version of a task graph (modify or update the data included in the task nodes of the dependency graph 220, reanalyze the dependency graph 220, and regenerate the critical path 290) (Fig. 1-2; Abstract; [0044]-[0045]; [0060]).

As to claim 11, Kerr teaches wherein modifying the executable version of the task graph comprises modifying one or more parameters of a node included in the executable version of the task graph ([0041[; [0044]; [0052]; [0055]; [0060]).

As to claim 12, Kerr teaches wherein the node corresponds to a task (task node 310) to be performed by a computing resource (CPU 102, etc.) associated with the node ([0047]; Figs. 1-4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (hereinafter Kerr) (US 2015/0339209 A1) in view of Macko et al. (hereinafter Macko) (US 2016/0071233 A1).

As to claim 1, Kerr teaches a non-transitory computer readable medium (System memory 104 and/or System disk 114) storing instructions that, when executed by one or more processors (CPU 102), cause the one or more processors to execute at least one application programming interface (API) call (CUDA API 101 and CUDA driver 103) and modifying an executable version of a task graph (modify or update the data included in the task nodes of the dependency graph 220, reanalyze the dependency graph 220, and regenerate the critical path 290) (Fig. 1-2; Abstract; [0044]-[0045]; [0060]).
Kerr does teach having a CUDA API 101 as an example application programming interface for calls and also teaches modifying an executable version of a task dependency graph 220.  However, Kerr does not explicitly state that its API modifies the task graph.  
But Macko teaches providing an API for creating and modifying graph structures for graph processing ([0067]; [0166]).
Kerr and Macko are analogous art with the claimed invention because they are all in the same field of endeavor of graph processing.  It would have been obvious to one of ordinary skill in the art to modify Kerr’s task graph processing such that it would include the feature of it using an API to modify the executable version of a task graph, as taught and suggested in Macko.  The suggestion/motivation for doing so would have been to provide the predicted result of having the interface means and being able to call for creating and/or modifying graphic structures in graph computer processing (Macko – [0067]).

As to claim 2, Kerr (modify the durations 414 included in the corresponding task nodes 310) ([0060]) and Macko ([0067]; [0166]) teaches wherein the at least one API call, when executed, modifies one or more parameters of a node included in the executable version of the task graph.

As to claim 3, Kerr teaches wherein the node corresponds to a task (task node) to be performed by a computing resource when the executable version of the task graph (dependency graph 220 represents each task included in the software application 125 as a task node) is launched ([0041]; Figs. 3-4).

As to claim 4, Kerr teaches wherein the task comprises a kernel task, a host task, a memory set task, or a memory copy task ([0033]; claim 19).

As to claim 6, Macko teaches wherein, when the task (process) comprises a memory set task, the one or more parameters include at least one of a location of a block of memory to set, a size of the block of memory, or a fill value of the block of memory (memory space utilization) ([0028]; [0039]; [0177]).

As to claim 7, Macko teaches wherein, when the task comprises a memory copy task, the one or more parameters include at least one of a location of a block of source memory, a location of a destination where contents of the source memory are to be copied, or a size of the block of source memory (Abstract; [0177]).

As to claim 9, Macko teaches wherein the instructions, when executed by the one or more processors, further cause the one or more processors to execute at least one additional API call to launch a modified executable version of the task graph that configures one or more computing resources to perform a second workload that is different than a first workload performed by the executable version of the task graph prior to being modified ([0169]; [0067; [0054]; [0090]).

As to claim 14, Kerr teaches a computer-implemented method for modifying an executable graph, the method comprising: 
generating an executable graph from a task graph, wherein the executable task configures one or more computing resources (CPU 102, PPUs 202, memory 104, etc.) to perform a first workload (generate execution data that includes performance data for each of the multiple tasks and dependency links between different tasks included in the multiple tasks) (Abstract; Fig. 3; [0010]; [0032]; [0034]; [0043]); and 
modifying one or more parameters of a node included in the executable graph to generate a modified executable graph (modify or update the data included in the task nodes of the dependency graph 220, reanalyze the dependency graph 220, and regenerate the critical path 290) (Fig. 1-2; Abstract; [0044]-[0045]; [0060]); 
wherein the modified executable graph configures the one or more computing resources (CPU 102, PPUs 202, memory 104, etc.) to perform workloads.
Kerr does not explicitly teach wherein the modified executable graph configures the one or more computing resources to perform a second workload that is different than the first workload.
First it is noted that the term “to perform” refers to intended use and indicates that the limitation of “to perform a second workload that is different than the first workload” does not receive patentable weight.  Nonetheless, Macko teaches wherein the modified executable graph configures the one or more computing resources to perform a second workload that is different than the first workload ([0169]; [0067; [0054]; [0090]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Kerr’s workload execution using task graphs such that it would include the feature of performing a second or different workload than a first workload.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to take into consideration a variety of workloads and/or variety of factors in its efficient processing (Macko - [0010]; [0045]; [0141]). 

As to claim 15, Macko teaches wherein the modifying is performed using one or more application programming interface (API) calls ([0067]; [0166]).

As to claim 16, Kerr teaches wherein the executable graph is an executable Compute Unified Device Architecture (CUDA) graph or an executable Heterogeneous compute Interface for Portability (HIP) graph ([0047]).

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 7.


Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Macko, and further in view of Lee et al. (hereinafter Lee) (US 2020/0257672 A1).

As to claim 5, Kerr in view of Macko does not teach that when its task comprises a host task, the one or more parameters include at least one of a pointer to a callback function on a central processing unit or an argument of the callback function.  However, Lee teaches using reference 924 such as a pointer to callbacks 930 that are associated with a statement or operation ([0119]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Kerr in view of Macko such that it would include the teachings of Lee, namely, the one or more parameters include at least one of a pointer to a callback function on a central processing unit or an argument of the callback function, as taught and suggested in Lee.  The suggestion/motivation for doing so would have been to provide the predicted result of having the ability to rollback or abort a transaction, without committing the statements (Lee - [0002]).

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 5.


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Macko, and further in view of Koneru et al. (hereinafter Koneru) (US 2021/0406069 A1).

As to claim 8, Kerr in view of Macko does not teach wherein, when the task comprises a kernel task, the one or more parameters include at least one of a number of threads or one or more arguments for the kernel task.  However, Koneru teaches graph processing with a directed acyclic graph and having a kernel task with one or more parameters including a number of threads “T” and/or arguments (Abstract; [0135]; [0297]; [0306]; [0308]).  It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Kerr in view of Macko such that it would have a kernel task with one or more parameters include at least one of a number of threads or one or more arguments for the kernel task, as taught and suggested in Koneru.  The suggestion/motivation for doing so would have been to provide the predicted result of utilizing threads to achieve fine grained scheduling and processing (Koneru - [0115]).

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 8.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Lee.

As to claim 13, Kerr teaches wherein: when the task is the memory set task, the one or more parameters include one or more of a location of a block of memory to set, a size of the block of memory, or a fill value of the block of memory (Fig. 1 and 4; [0032]-[0033]; [0025]; claim 19); when the task is a memory copy task, the one or more parameters include one or more of a location of a block of source memory, a location of a destination where contents of the source memory are to be copied, or a size of the block of source memory ([0033]; Fig. 1 and 4); when the task is a kernel task, the one or more parameters include one or more of a number of threads or one or more arguments for the kernel task ([0052]; [0055]).  
However, Kerr does not explicitly teach one or more of a pointer to a callback function on a host central processing unit or an arguments of the callback function.  However, Lee teaches using reference 924 such as a pointer to callbacks 930 that are associated with a statement or operation ([0119]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Kerr such that it would include the teachings of Lee, namely, the one or more parameters include at least one of a pointer to a callback function on a central processing unit or an argument of the callback function, as taught and suggested in Lee.  The suggestion/motivation for doing so would have been to provide the predicted result of having the ability to rollback or abort a transaction, without committing the statements (Lee - [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hughes et al. discloses a data processing apparatus used in a computer system that has a processor which is configured to move data output from producer tasks executing on one processing resource to cache memory communicatively coupled to another processing resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199